Citation Nr: 0516751	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  99-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right ear hearing loss.  

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  

3.  Entitlement to an evaluation in excess of 10 percent for 
tracheostomy scar of the neck.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from July 1976 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that determination, the RO inter alia 
granted service connection for healed tracheostomy scar of 
the neck with a 10 percent evaluation, and denied evaluations 
in excess of 10 percent for right ear hearing loss and 
tinnitus.  The appellant disagreed and this appeal ensued.  

The procedural posture of this case is described in the 
Board's decision and remand of August 2000, the Order of the 
United States Court of Appeals for Veterans Claims (Court) of 
January 2001, the Board's remand of September 2001, the 
Board's decision of July 2002, the Court's Order of January 
2003, and the Board's remands of December 2003 and January 
2004.  

In Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), the United States Court of Appeals for Veterans Claims 
(Court) reversed a decision of the Board of Veterans' Appeals 
(Board) that concluded no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought (which covers 
this claim); and (2) all claims in which a claim for service 
connection for tinnitus filed prior to June 10, 1999, was 
denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the Board will adjudicate the tinnitus 
claim involved in this case.  


FINDINGS OF FACT

1.  The results of the December 1998 audiological examination 
revealed average pure tone threshold of 97.5 decibels in the 
right ear and speech recognition ability of zero percent.  

2.  The results of the June 2004 audiological examination 
revealed average pure tone threshold of +110 decibels in the 
right ear and speech recognition ability of zero percent; 
average puretone threshold in the left ear was 21.25 
decibels, with speech reception ability of 98 percent.  

3.  Residuals of a tracheostomy scar of the neck consist of 
elevation and depression when swallowing and adherence to 
underlying tissue.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.85, 4.86, 
Diagnostic Code 6101 (2004).  

2.  The criteria for a 30 percent evaluation for tracheostomy 
scar of the neck are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Code 7800 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The appellant claims his disabilities are more severe than 
represented by the ratings assigned by the RO.  Disability 
evaluations are determined by the application of a schedule 
of ratings based on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 2002).  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Such is the 
circumstances of the claim for an evaluation in excess of 10 
percent for a neck scar.  In such cases, separate ratings may 
be assigned for separate periods based on the facts found, a 
practice known as "staged" ratings.  



A.  Right Ear Hearing Loss

Assignment of a specific disability evaluation for hearing 
loss is achieved by the mechanical application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The severity of a hearing 
loss disability is determined by applying the criteria set 
forth at 38 C.F.R. § 4.85 (1999, 2001).  These criteria were 
amended after the appellant filed his claim.  The amendments 
to the regulations provided for few substantive changes, 
though when applied to this claim those changes alter the 
evaluation that can be assigned following June 10, 1999, the 
effective date of those amendments.  See 64 Fed. Reg. 25,202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of pure tone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  VAOPGCPREC 3-2000.  As 
applied in this case, the new version of the criteria provide 
for the same or a greater benefit.  

Where there is a compensable service-connected hearing loss 
in one ear and a nonservice-connected hearing loss disability 
in the other ear, both ears will be rated as if both were 
service-connected.  38 C.F.R. § 3.383(a)(3); 69 Fed. Reg. 
48,148 (August 9, 2004).

Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 38 C.F.R. § 4.85 (1999, 2003).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100, 
Table VI (1999, 2004).  

While the record includes VA and private clinical records 
discussing the profound hearing loss in the right ear and the 
less severe hearing acuity for the left ear, the sole 
audiometric evaluations in the record were conducted in 
December 1998 and June 2004.  VA audiological examination in 
December 1998 revealed pure tone thresholds, in decibels, 
were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

100
95
NR
NR
LEFT

15
5
10
20

The average pure tone threshold for the right ear was 97.5 
decibels and the speech recognition score was zero percent in 
the right ear.  For the left ear, the average pure tone 
threshold was 12.5 decibels and the speech recognition score 
was 96 percent.  

VA audiological examination in June 2004 revealed pure tone 
thresholds, in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

+110
+110
+110
+110
LEFT

10
10
20
45

The average pure tone threshold for the right ear was +110 
decibels and the speech recognition score was zero percent in 
the right ear.  For the left ear, the average pure tone 
threshold was 21.25 decibels and the speech recognition score 
was 98 percent.  

The results in December 1998, where the average pure tone 
threshold was 97.5 decibels in the right ear and the speech 
recognition ability was zero percent, corresponds to level XI 
hearing in the right ear.  38 C.F.R. § 4.85, Table VI (1999, 
2004).  Combining level XI hearing acuity for the right ear 
with level I hearing for the nonservice-connected left ear 
equates to a 10 percent evaluation.  38 C.F.R. § 4.85, Table 
VII (1999, 2004).  Thus, the evidence does not warrant an 
evaluation in excess of 10 percent based on the December 1998 
examination.  

With the change in the rating criteria effective June 10, 
1999, the following provisions for evaluating exceptional 
patterns of hearing impairment were established:  

(a)  When the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated 
separately.  

(b)  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will 
then be evaluated to the next higher Roman numeral.  
Each ear will be evaluated separately.  

38 C.F.R. § 4.86 (2004).  

The results of the December 1998 examination correspond to 
the criteria of section 4.86(a), as all four thresholds are 
greater than 55 decibels.  Applying these results to Table 
VIa yields designations of level I for the nonservice-
connected left ear and level IX for the service-connected 
right ear.  Application of these designations to Table VII 
again yields a 10 percent evaluation.  

Application of the results of the June 2004 examination 
produces a similar outcome.  The average pure tone threshold 
was +110 decibels in the right ear and the speech recognition 
ability was zero percent, corresponds to level XI hearing in 
the right ear.  38 C.F.R. § 4.85, Table VI (2004).  Combining 
level XI hearing acuity for the right ear with level I 
hearing for the nonservice-connected left ear equates to a 10 
percent evaluation.  38 C.F.R. § 4.85, Table VII (2004).  
Thus, the evidence does not warrant an evaluation in excess 
of 10 percent based on the June 2004 examination.  

The results of the June 2004 examination also correspond to 
the criteria of section 4.86(a), as all four thresholds are 
greater than 55 decibels.  Applying these results to Table 
VIa yields designations of level I for the nonservice-
connected left ear and level XI for the service-connected 
right ear.  Application of these designations to Table VII 
again yields a 10 percent evaluation.  

Thus, regardless of whether the appellant's audiological 
evaluations are applied to the former or the revised 
criteria, there is no basis for assignment of a rating in 
excess of 10 percent for the service-connected right ear 
hearing loss.  The appellant argues that the profoundness of 
the right ear hearing loss, fully demonstrated by the record, 
should yield greater compensation.  This analysis accepts, 
rather than minimizes, the severity of the hearing loss 
affecting the right ear.  It is the rating criteria, rather 
than the severity of hearing loss, that dictates the results 
of this analysis.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for service-connected right ear hearing 
loss.  

B.  Neck Scars

The disability is currently assigned a 10 percent evaluation 
pursuant to the criteria of Diagnostic Code 7800 for 
disfigurement of the head, face, or neck.  After the 
appellant filed his claim and perfected this appeal, 
VA amended the schedule of ratings for skin disorders 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (2002).  
Pursuant to Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), only the revised version of the rating criteria 
applies.  

Under Diagnostic Code 7800, for disfigurement of the head, 
face, or neck, the following criteria apply:

10 percent:  With one characteristic of 
disfigurement.  

30 percent:  With visible or palpable tissue loss 
and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  

50 percent:  With visible or palpable tissue loss 
and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  

80 percent:  With visible or palpable tissue loss 
and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  

The eight characteristics of disfigurement, for purposes of 
evaluation, are:

?	Scar 5 or more inches (13 or more centimeters) 
in length.  
?	Scar at least one-quarter inch (0.6 
centimeter) wide at widest part.  
?	Surface contour of scar elevated or depressed 
on palpation.  
?	Scar adherent to underlying tissue.  
?	Skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 square 
centimeters).  
?	Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 square centimeters).  
?	Underlying tissue missing in an area exceeding 
six square inches (39 square centimeters).  
?	Skin indurated and inflexible in an areas 
exceeding six square inches (39 square 
centimeters).  

38 C.F.R. § 4.118 (2004).  

VA examination in November 1998 revealed a scar of a 
tracheostomy, which was performed after he was kicked in the 
throat by another soldier in a barracks.  The scar at the 
trachea was measured three centimeters horizontal in length.  
The scar was coarse in texture, tender, and adherent to 
subcutaneous tissue.  There was minimal keloid formation.  
There was no ulceration or breakdown of the skin, though the 
scar was elevated with some loss of underlying tissue.  There 
was no inflammation and no edema.  The examiner described the 
scar as disfiguring, red, and not hypopigmented.  The 
appellant complained of itching, which led to coughing and 
production of white mucus.  

VA examination in June 2004 indicated the appellant 
complained of a feeling of something stuck in his throat when 
eating.  The examination revealed two scars of the neck.  
One, from the tracheostomy, showed moderate disfigurement 
with swallowing, elevation of the scar at one point, 
depression of the scar with swallowing, and adherence to 
underlying structures, possibly the larynx.  The tracheostomy 
scar was 3.4 centimeters in length, horizontal, with 
additional suture scarring making the total length 4.5 
centimeters.  The other scar, on the superior cervical area, 
was not disfiguring and caused no functional impairment.  

These findings correspond to two of the eight characteristics 
of disfigurement for purposes of evaluation.  The scar is 
elevated and depressed when swallowing and is adherent to 
underlying tissue.  The findings do not, however, indicate 
that the scar is 13 or more centimeters in length, is 0.6 
centimeters or more wide, or affects an area of 39 
centimeters or more with hypo- or hyper-pigmentation, 
abnormal skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.), missing tissue, or induration or inflexibility 
of the skin.  With two of the eight criteria satisfied, these 
findings correspond to an evaluation of 30 percent pursuant 
to the criteria of Diagnostic Code 7800.  In light of the 
evidence and based on this analysis, it is the determination 
of the Board that the evidence supports a 30 percent 
evaluation for tracheostomy scar of the neck.  



II.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)),; see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions 
concerning the effective date to be assigned were made after 
November 9, 2000, the date the VCAA was enacted.  

The appellant filed these claims in September 1998.  By a 
letter that month, the RO informed him of the receipt of his 
claims.  By a February 1999 letter, the RO told him of the 
initial rating action in this claim.  Upon his disagreement, 
the RO sent him a statement of the case in March 1999, which 
notified him of the facts considered, the applicable law, and 
the analysis employed.  The appellant thereafter perfected 
his appeal.  Throughout the appellate process, the RO and the 
Board have informed the appellant of the information and 
evidence necessary to substantiate the claims.  These notices 
have been communicated to the appellant by letters in April 
1999, September 2000, January 2002, June 2002, April 2003, 
and April 2004, and by supplemental statements of the case in 
April 2002 and December 2004.  These documents listed the 
evidence considered, the legal criteria for evaluating the 
claims, and the analysis of the facts as applied to those 
criteria, thereby again informing the appellant of the 
information and evidence necessary to substantiate the 
claims.  In addition, the appellant was provided with the 
analysis employed by the Board in its August 2000 and July 
2002 decision, as well as by its September 2001, December 
2003, and January 2004 remands.  These documents provided the 
appellant with insight into the reasoning of the Board, the 
evidence or lack of evidence considered significant by the 
Board, and the actions VA and he must take to substantiate 
the claims.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claim, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified the sources of his treatment for a 
and records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claims, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claims.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA' s or 
the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio, 16 Vet. App. at 187.  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  The 
evidence of record includes the service medical records, VA 
and private treatment records, VA examinations, and documents 
received on multiple occasions from the appellant and his 
representative.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  It 
appears that all evidence identified by the appellant 
relative to the claims have been obtained and associated with 
the claims folder.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

ORDER

An evaluation in excess of 10 percent for right ear hearing 
loss is denied.  

A 30 percent evaluation for tracheostomy scar of the neck is 
granted, subject to regulations applicable to the payment of 
monetary benefits..  

	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


